Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 17 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bloom et al. US 6,318,042 B1 (hereinafter ‘Bloom’).
In regard to claim 17, Bloom teaches a ceiling system, comprising:
a ceiling panel (26);
an elongate carrier (10), configured to support the ceiling panel;
a clip (32) including an upper clip portion (33) and a lower clip portion (36), the upper clip portion configured to be coupled to the elongate carrier (see col. 4, ln. 5 “inserted in slot 14”), the lower clip portion configured to couple the elongate carrier to the ceiling panel (see col. 4, ln. 15-18);
an alongate beam (16);
a connecting bracket (22) configured to couple the elongate carrier to the elongate beam (see figs. 2 and 3b);
wherein the elongate carrier is supported at one or more suspension locations (23); and 
the upper clip portion of the clip is coupled to the elongate carrier by a push-fit connection (via flaps 37 being “resiliently depressed” see col. 4, ln. 5-9).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bloom as applied to claim 17 above and in further view of Frawley US 4,827,687 (hereinafter ‘Frawley’).
In regard to claim 18, Bloom does not explicitly teach the elongate carrier including a base with first and second edges, and first and second side faces extending from the first and second edges of the base, respectively.
Frawley teaches a ceiling system comprising an elongate carrier (20) including a base (35) with first and second edges, and first (30) and second (31) side faces extending from the first and second edges respectively (see fig. 2 and 5).
It would have been obvious, to one of ordinary skill in the art before the effective filling date of the instant application, to provide the carrier of Bloom with the structure of the carrier of Frawley because such shape resist twisting and is a stronger support (see Frawley col. 3, ln. 69 – col. 4, ln. 2).
In regard to claim 19, the combination of Bloom/Frawley teaches the connection features on the faces of the carrier include first and second protrusions (see Frawleys’ 28s); and
the corresponding features of the clip include recesses (under flanges 18) defined by the upper clip portion; and
the first and second protrusions of the carrier are configured to engage the recesses defined by the upper clip portion (see Frawleys’ figs. 1 and 6).

Claims 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frawley US 4,827,687 (hereinafter ‘Frawley’).
In regard to claim 30, Frawley teaches a ceiling system, comprising:
a ceiling panel (11);
an elongate carrier (20), configured to support the ceiling panel (fig. 6), the elongate carrier including a base (35) with first and second edges, and first (30) and second (31) side faces extending from the first and second edges of the base, respectively (see figs. 2 and 5);
a clip (12) including an upper clip portion (top of 13, 14) and a lower clip portion (15), the upper clip portion configured to be coupled to the elongate carrier (see fig. 6), the lower clip portion configured to couple the elongate carrier to the ceiling panel (via a fastener as seen in fig. 6);
wherein the elongate carrier is supported at one or more suspension locations (40); and 
connection features (21) of the first and second faces of the elongate carrier are configured to engage corresponding features (18) of the clip to provide a push-fit connection between the elongate carrier and the clip (see col.2, ln. 60-64 -Note that Frawley discloses the clip is made of a resilient material so that the legs can be squeezed and spring back to their original shape, thus one of ordinary skill in the art would readily conclude that the clip is installed via a push-fit connection when the legs are pushed against one another to fit the gap between elements 21 and then released to stay in place as shown in fig. 6).
In regard to claim 31, Frawley teaches the connection features on the faces of the carrier include first and second protrusions (28s); and
the corresponding features of the clip include recesses (under flanges 18) defined by the upper clip portion; and
the first and second protrusions of the carrier are configured to engage the recesses defined by the upper clip portion (see figs. 1 and 6).

Alternatively,
Claims 30, 32 are rejected under 35 U.S.C. 103 as being unpatentable over Slapys US 4,646,506 (hereinafter ‘Slapsys’) in view of Frawley.
In regard to claim 30, Slapsys teaches a ceiling system, comprising:
a ceiling panel (18);
an elongate carrier (10), configured to support the ceiling panel (fig. 2),
a clip (32) including an upper clip portion (33) and a lower clip portion (36), the upper clip portion configured to be coupled to the elongate carrier (see col. 4, ln. 5 “inserted in slot 14”), the lower clip portion configured to couple the elongate carrier to the ceiling panel (see col. 4, ln. 15-18);
wherein the elongate carrier is supported at one or more suspension locations (11); and 
connection features of the first and second faces of the elongate carrier are configured to engage corresponding features of the clip to provide a push-fit connection between the elongate carrier and the clip (see col. 4, ln. 36-40).
Slapsys does not explicitly teach the elongate carrier including a base with first and second edges, and first and second side faces extending from the first and second edges of the base, respectively.
Frawley teaches a ceiling system comprising an elongate carrier (20) including a base (35) with first and second edges, and first (30) and second (31) side faces extending from the first and second edges respectively (see fig. 2 and 5).
It would have been obvious, to one of ordinary skill in the art before the effective filling date of the instant application, to provide the carrier of Slapsys with the structure of the carrier of Frawley because such shape resist twisting and is a stronger support (see Frawley col. 3, ln. 69 – col. 4, ln. 2).
In regard to claim 32, the combination of Slapsys/Frawley teaches the lower portion of the clip is configured to be coupled to the ceiling panel by a push-fit connection (see Slapsys fig. 5, note that the clip is coupled to the ceiling panel by a positive force urging the edges into the grooves as recited in col. 4, ln. 36-40, therefore per broadest reasonable interpretation the clip, including the lower portion is configured to coupled to the panel as claimed).

Claims 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Frawley as applied to claim 30, and in further view of Bloom.
In regard to claims 33, 34, Frawley does not explicitly teach an alongate beam and a connecting bracket configured to couple the elongate carrier to the beam.
Bloom teaches a suspended ceiling comprising at least one elongate beam (16); and
a connecting bracket (22); 
the elongate beam is coupled to the elongate carrier by a connecting bracket (see fig. 2 and 3b); and 
the connecting bracket is coupled to the elongate carriers by a push-fit connection (note that the protrusions of the bracket are pushed into slot 14 of the carrier and resiliently holds the beam in place with respect to web 11 -see col. 3, ln. 1-7). 
	It would have been obvious to one of ordinary skill in the art to provide an alongate beam and brackets, in the system of Frawley as taught by Bloom so as to secure the runners and provide a sturdy and rigid support for the panels (See Bloom col. 3, ln. 17).

Allowable Subject Matter
Claims 20-29 and 35 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach or suggests a ceiling system with the elements recited in claim 17 and wherein the lower clip portion is configured to couple to the panel by a push-fit connection.  Further, the prior art of record does not teach a ceiling system as recited in claim 17 wherein the connecting bracket is coupled to the elongate carrier by a push-fit connection as recited within the context of the claims. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAOLA AGUDELO whose telephone number is (571)270-7986. The examiner can normally be reached 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian E Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAOLA AGUDELO/Primary Examiner, Art Unit 3633